Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 23, 2022

The Court of Appeals hereby passes the following order:

A22D0368. KENNETH RAY JOHNSON v. THE STATE.

      A jury convicted Kenneth Ray Johnson of aggravated assault and terroristic
threats, and we affirmed in Johnson v. State, 326 Ga. App. 220 (756 SE2d 303)
(2014). Johnson later filed an extraordinary motion for new trial, which the trial court
denied on February 8, 2022. Johnson filed his application for discretionary review of
the trial court’s order on March 24, 2022.1 We lack jurisdiction because the
application is untimely.
      To be timely, an application for discretionary review must be filed within 30
days of entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). As
Johnson filed this application 44 days after entry of the order at issue, the application
is untimely and is hereby DISMISSED. See Crosson v. Conway, 291 Ga. 220, 220 (1)
(728 SE2d 617) (2012); see also Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)




      1
         Johnson filed his application in the Supreme Court of Georgia, which
transferred it here.
(1989) (“The requirements of OCGA § 5-6-35 are jurisdictional and this [C]ourt
cannot accept an appeal not made in compliance therewith.”).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/23/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.